DETAILED ACTION
This Office Action is in response to the submission filed on 18 March 2021.  Currently, claims 1-20 have been examined.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as unpatentable over claims 1-20 of U. S. Patent (US 10, 985, 293 B1) since the claims would improperly extend the "right to exclude" already granted in the patent. The subject matter claimed in the instant application is fully disclosed in the patent and is anticipated by the patent since the patent and the application are claiming common subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9, 11, 12 and 15-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over EP 1271665 to Yoshitake in view of “Wet etching of GaN grown by molecular beam epitaxy on Si (111),” Semiconductor. Sci. and Technol., 15 (2000), pp. 996-1000 to Palacios et al. (hereinafter; Palacios).
Regarding claims 1 and 12, Yoshitake teaches in figures 1A-1C and related text, e.g., a device (LED; 1A-1C), comprising: a gallium nitride (GaN) based light emitting diode (LED) including at least an n-type layer (12), an emitting layer (13), and a p-type layer (14); wherein light from the emitting layer is extracted through a nitrogen face (N- face) surface of at least one of the layers of the LED (11-16; see at least the abstract and claim 1 of Yoshitake), the N-face surface is roughened, and the roughened N-face surface extracts more light out of the LED by scattering or diffracting the light (14 has a roughened surface that extract lights from the surface and the surface is capable of increasing extraction efficiency of the light).
Sugiyama fails to explicitly disclose a nitrogen face (N-face) surface. 
Palacios teaches a nitrogen face (N-face) surface for an LED structure (see Palacios page 996 under introduction section and page 997 left column, second paragraph); an N-face of a GaN layer etched with KOH to form pyramids (cones) enhancing extraction of Photoluminescent Light (PL); the pyramids or cones for enhanced GaN light emission (see pages 996-999) and wherein light (such as PL; see page 996 and Abstract) from the emitting layer (such as GaN; see page 996 and Abstract) is extracted through a nitrogen face (N-face) surface (see page 999 and Abstract) of the LED, and the N-face surface is an etched surface (see page 999 under “Summary section”) comprised of one or more etched structures (pyramids having cone shape).
 Therefore, it would have been obvious to one of ordinary skill in the art before the invention was made to modify the light extracted layer in the device of Sugiyama to have a nitrogen face (N-face) surface as taught by Palacios to fabricate a high optical quality pyramidal nanostructure in N-face GaN and improves the overall photoluminescence (see Palacios abstract).
Regarding claims 2-5, Sugiyama as modified by Palacios teaches the LED is grown on a sapphire substrate, the p-type layer's surface is a gallium face (Ga-face), and the n-type layer's surface is a nitrogen face (N-face); wherein the N-face surface is prepared for roughening by a laser lift off (LLO) of the sapphire substrate; wherein the N-face surface is roughened by an anisotropic etching; wherein the anisotropic etching comprise a dry etching or a photo-enhanced chemical (PEC) etching (the presence of process limitation on a product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability  to the product. In re Stephens 145 USPQ  656 (CCPA 1965). 
Regarding claims 6-8, 17-19; Yoshitake teaches surface (14) is roughed into one or more structures (Fig. 1A; Para. 0006 and Fig. 2: 20; Para. 0014) and; the structures have a size close to a wavelength of the light within the LED (Para. 0006, 0052 and 0056) and the structures having a size not smaller than a wavelength of the light within the LED (Para. 0006, 0052 and 0056).
Regarding claim 9¸Yoshitake teaches the structure comprises cone shapes (Para.0056).
Regarding claim 11, Yoshitake as modified by Palacios teaches the extraction efficiency of the light out of the roughened N-face surface is increased by more than 100% as compared to an N-face surface that is not roughened (the following limitation is considered functional language and give limited patentable weight to the extend it imparts a further structural limitation on the device as claimed. The etched surface that has cone is considered enough to be capable of increasing an extraction efficiency of the light from the emitting layer out of the N-face surface by more than 100% as compared to an N-face surface without the structures.)
Regarding claims 15 and 16, Yoshitake fails to explicitly disclose photo-enhanced chemical (PEC) etched cones.
Palacios teaches wherein the etched cones comprise photo-enhanced chemical (PEC) etched cones (Page 996).
It would have been obvious to a person having ordinary skill in the art to have provided the PEC etched cones required by Palacios with a etched cones of Yoshitake in order to achieve etching rates up to a few thousands A (see Palacios page 996, right column).
Allowable Subject Matter
Claims 10, 13, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mounir S Amer whose telephone number is (571)270-3683. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mounir S Amer/Primary Examiner, Art Unit 2894